DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2019, 04/13/2021, 05/07/2021 and 05/28/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-13, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van As et al. (US 2006/0285220).
Regarding claim 1, a liquid lens (Figs. 17-18) comprising: 
a chamber (5, 114) having a volume; 
a first fluid (51) contained in the chamber; 

one or more first electrodes (2) insulated from the first and second fluids; and 
one or more second electrodes (12) in electrical communication with the first fluid, wherein a position of the fluid interface is based at least in part on voltage applied between the first and second electrodes; 
a window (Para. 0083 and 114) configured to transmit light therethrough along an optical axis; and 
a flexure (45, 46) configured to cause the window to displace axially along the optical axis to change the volume of the chamber, wherein the flexure is made of the same material as the window.
Regarding claim 2, Van As discloses, the flexure is integrally formed with the window (see Figs. 17-18).
Regarding claim 5, Van As discloses, the liquid lens is in a flexed state, the window is axially displaced by a flexure displacement distance from bending of the flexure and the window is axially displaced by a window bend distance from bending of the window (see Figs. 17-18); and the flexure displacement distance is greater than the window bend distance (see Figs. 17-18).
Regarding claim 6, Van As discloses, the liquid lens is in the flexed state, a ratio of the flexure displacement distance to the window bend distance is at least 2 to 1 (see Figs. 17-18).
Regarding claim 7, Van As discloses, the liquid lens is in the flexed state, a ratio of the flexure displacement distance and the window bend distance is at least 4 to 1 (see Figs. 17-18).
claim 8, Van As discloses, the ratio is less than or equal to 12 to 1 (see Figs. 17-18).
Regarding claim 9, Van As discloses, the window is flexible (Claim 3), and the flexure is more flexible than the window (45, 46).
Regarding claim 10, Van As discloses, the window flexes to have a substantially spherical curvature or a substantially paraboloidal curvature (45, 46).
Regarding claim 11, Van As discloses, a thickness of the window is greater than a thickness of the flexure (see Figs. 17-18).
Regarding claim 12, Van As discloses, the flexure is positioned circumferentially around the window (see Figs. 17-18).
Regarding claim 13, Van As discloses, the flexure impedes light that impinges on the flexure from being transmitted through the liquid lens (see Figs. 17-18).
Regarding claim 20, Van As discloses, a liquid lens (Figs. 17-18) comprising: 
a cavity (5, 114) having a first end (see portion of 114 near 6) and a second end (see portion of 114 near 4), wherein an optical axis extends through the cavity from the first end to the second end (Para. 0083); 
a plurality of fluids (51, 52) in the cavity, wherein the plurality of fluids form at least one fluid interface (14), and wherein the optical axis extends through the at least one fluid interface (Para. 0083); 
a support structure (111, 112, 113, 115, 116, 117) positioned radially outward of the first end of the cavity; and 
a plate of material (4) comprising: 

an attachment portion (111, 112, 113, 115, 116, 117) positioned radially outward of the window portion, the attachment portion attached to the support structure; and 
a flexure portion (45, 46) between the window portion and the attachment portion, wherein the flexure portion is thinner than the window portion.
Regarding claim 22, Van As discloses, the flexure portion comprises a plurality of concentric recesses (Para. 0083 and see 112, 113).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van As et al. (US 2006/0285220) as applied to claims 1 and 20 above, in view of Henriksen et al. (US 8,310,772).
Van As remains as applied to claims 1 and 20 above.
Furthermore, Van As teaches the window is made of glass (Para. 0090).
Van As does not disclose the flexure is made of glass.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flexure made of glass as taught by the liquid lens of Henriksen in the liquid lens of Van As teaches it is known to include this feature in a liquid lens for the purpose of providing a low cost liquid lens that is easy to mass produce.
Regarding claim 4, Van As in view Henriksen discloses and teaches as set forth above, and Van As further discloses, a glass plate (4) comprises the window (Para. 0083 and see 114) and the flexure (45, 46); the flexure comprises plurality of concentric recesses surrounding the window (Para. 0083); and the plurality of concentric recesses is formed on alternating sides of the glass plate (Para. 0083 and see 112, 113).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van As et al. (US 2006/0285220) as applied to claim 1 above, in view of Jang et al. (US 2019/0377236).
Van As remains as applied to claim 1 above.
Van As does not disclose a thermally induced optical power change rate of no more than 0.1 diopters per degree C, and the thermally induced optical power change rate is at least 0.02 diopters per degree C.
Jang teaches, from the same field of endeavor that in a liquid lens that it would have been desirable to make a thermally induced optical power change rate of no more than 0.1 diopters per degree C (Para. 0092 and see Figs. 6a, b), and the thermally induced optical power change rate is at least 0.02 diopters per degree C (Para. 0092 and see Figs. 6a, b).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van As et al. (US 2006/0285220) as applied to claim 1 above, in view of Wang et al. (US 2008/0144185).
Van As remains as applied to claim 1 above.
Furthermore, Van As discloses, a camera system comprising: the liquid lens of claim 1 (see rejection of claim 1 above); and a camera module (Claims 16-17) comprising: an imaging sensor (Claims 16-17).
Van As does not disclose the camera module comprising: one or more fixed lenses configured to direct light onto the imaging sensor, wherein operating the camera module produces heat that causes a change in a focal length of the one or more fixed lenses; wherein the liquid lens is thermally coupled to the camera module such that heat from the camera module is transferred to the liquid lens, and the heat transferred to the liquid lens flexes the window to produce a change in a focal length of the liquid lens that at least partially counters the change in the focal length of the one or more fixed lenses in the camera module.  
Wang teaches, from the same field of endeavor that in a camera module (Figs. 22-25) that it would have been desirable to make the camera module comprising: one or more fixed lenses (11) configured to direct light onto the imaging sensor (1032), wherein operating the camera module produces heat that causes a change in a focal length of the one or more fixed lenses (Para. 0095-0097; wherein the liquid lens is thermally coupled to the camera module such that heat from the camera module is transferred to the liquid lens (Para. 0095-0097), and the heat transferred to the liquid lens flexes the window to produce a change in a focal length of the liquid lens that at least partially counters the change in the focal length of the one or more fixed lenses in the camera module (Para. 0095-0097).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Van As et al. (US 2006/0285220), in view of Mastrangelo et al. (US 10,838,116).
Regarding claim 17, a liquid lens (Figs. 17-18) comprising: 
a chamber (5, 114) having a volume; 
a first fluid (51) contained in the chamber; 
a second fluid (52) contained in the chamber, wherein the first fluid and the second fluid are substantially immiscible to form a fluid interface (14) between the first fluid and the second fluid (Para. 0082); 
one or more first electrodes (2) insulated from the first and second fluids; and 

a window (Para. 0083 and 114) configured to transmit light therethrough along an optical axis; and 
a flexure (45, 46) configured to cause the window to displace axially along the optical axis to change the volume of the chamber,
wherein when the liquid lens is in a flexed state, the flexure bends so that a peripheral portion of the window is displaced axially by a flexure displacement distance (see Figs. 17-19); 
Van As does not explicitly disclose when the liquid lens is in the flexed state, the window bends so that a center portion of the window is displaced axially by a total window displacement distance that is greater than the flexure displacement distance; and wherein the flexure displacement distance is between 60% and 95% of the total window displacement distance.
Mastrangelo teaches, from the same field of endeavor that in a liquid lens (Figs. 3A-C) that it would have been desirable for when the liquid lens is in the flexed state (see Figs. 3B-C and associated text), the window (302) bends so that a center portion of the window is displaced axially by a total window displacement distance that is greater than the flexure displacement distance (see Figs. 3B-C and associated text); and wherein the flexure displacement distance is between 60% and 95% of the total window displacement distance (see Figs. 3B-C and associated text). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for when the liquid lens is in the flexed state, the window bends so that a center portion of the window is displaced axially by a total window 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            06/27/2021